17‐78‐pr 
Garner v. Lee 
 
                        UNITED STATES COURT OF APPEALS 
                            FOR THE SECOND CIRCUIT 
                                          
                                 August Term 2017 
 
          (Argued: January 3, 2018                Decided: November 15, 2018) 
                                           
                                   No. 17‐78‐pr 
                                           
                     –––––––––––––––––––––––––––––––––––– 
                                           
                                  BLAIR GARNER, 
                                           
                                Petitioner‐Appellee, 
                                           
                                        ‐v.‐ 
                                           
        WILLIAM LEE, as Superintendent of Greenhaven Correctional Facility, 
                                           
                               Respondent‐Appellant. 
                                           
                     –––––––––––––––––––––––––––––––––––– 
 
Before:      RAGGI, LIVINGSTON, and LOHIER, Circuit Judges.   
 
       Respondent‐Appellant  William  Lee  appeals  from  the  judgment  of  the 
United  States  District  Court  for  the  Eastern  District  of  New  York  (Chen,  J.) 
granting  Petitioner‐Appellee  Blair  Garner’s  petition  for  a  writ  of  habeas  corpus 
based on ineffective assistance of counsel.    Having carefully reviewed the state 
court  and district  court  records,  we  conclude  that,  given  the strong  evidence  of 
Garner’s guilt, he has not shown that his defense was constitutionally prejudiced 
by trial counsel’s conduct.    Accordingly, we VACATE the judgment of the district 
court and REMAND the case for further proceedings consistent with this opinion. 
 
FOR PETITIONER‐APPELLEE:                NORMAN  TRABULUS,  Law Office of Norman 
                                        Trabulus, New York, New York 
 
FOR RESPONDENT‐APPELLANT:               MICHAEL  J.  MILLER,  pro  bono  publico,  for 
                                        Timothy D. Sini, District Attorney of Suffolk 
                                        County, Riverhead, New York 
 
DEBRA ANN LIVINGSTON, Circuit Judge: 

      One  night  in  April  2002,  Karl  Keith  (“Keith”),  a  20‐year‐old  student  at 

Westchester Community College who lived with his parents, and Jesse Merkelson 

(“Merkelson”),  his  cousin  and  a  23‐year‐old  college  student  at  Carnegie  Mellon 

University, met in a parking lot with Petitioner‐Appellee Blair Garner (“Garner”) 

for the purpose of purchasing ecstasy and cocaine.    Within a few hours, Keith had 

been robbed of thousands of dollars, shot in the head, and left to die in a pool of 

his own blood in the middle of an unlit, deserted street in North Amityville, New 

York.    Keith thought that he would bleed to death but, remarkably, he survived.   

Thinking that he was going to die, he told the first responding police officer what 

he could: namely, he had been shot by Garner, a supposed friend whose wedding 

he had attended.    In a stroke of luck, while the police officer was trying to learn 

as much as he could about Garner, Garner called Keith and told the police officer 

(who answered Keith’s phone) that he was “on the parkway[,]” Trial Tr. 317, 331, 




                                           2 
a damning contemporaneous statement that obliterated Garner’s alibi (both at trial 

and still today) that he was at home at the time of the shooting.     

       At  Garner’s  workplace  the  next  day,  a  supervising  police  officer 

clandestinely  observed  him  on  the  phone  “speaking  in  urgent  tones”  and 

“pleading  to  the  party  on  the  other  end.”    Id.  at  655.    Garner’s  behavior 

suggested  to  the  supervising  officer  that  Garner  “was  about  to  leave  [the] 

building”  and  that  he  was  “about  to  leave  the  Long  Island  area.”    Id.    Three 

police  officers  promptly  arrested  Garner,  recovering  (1)  thousands  of  dollars  of 

cash from his car that Garner does not dispute had been placed there temporarily 

by Keith not long before he was shot, and (2) a portfolio full of collection notices 

for unpaid bills. 

       At  trial,  Keith’s  account  of  the  night  in  question  was  substantially 

corroborated  by  the  physical  evidence  and  by  the  testimony  of  many  other 

witnesses—including Merkelson, who had been with Keith for many of the key 

events, and several police officers.    In contrast, Garner took the stand in his own 

defense,  claiming  incredibly,  and  without  corroboration,  to  have  been  home 

during the relevant period.         




                                             3 
       Unsurprisingly,  given  the  prosecution’s  strong  evidence,  the  jury  found 

Garner guilty of all five counts, including attempted murder, assault, and robbery, 

after  deliberating  for  only  two  or  three  hours.    The  trial  court  imposed  the 

maximum  sentence  and  twice  described  the  evidence  of  Garner’s  guilt  as 

“overwhelming.”    Nov. 21, 2002 Sentencing Tr. at 18; Oct. 12, 2006 Resentencing 

Tr. at 18.    Garner variously filed a direct appeal, petition for a writ of error coram 

nobis, and collateral attack in state court.    All failed.    In Garner’s state collateral 

attack,  he  alleged  that  his  trial  counsel—who,  like  Keith,  attended  Garner’s 

wedding  and  who  had  also  represented  him  successfully  during  a  1997  double 

murder trial—was constitutionally ineffective.    This claim was denied without a 

hearing.    Garner next filed a petition for a writ of habeas corpus in the United 

States  District  Court  for  the  Eastern  District  of  New  York.    The  district  court 

(Chen, J.) granted Garner’s petition, determining that trial counsel’s conduct with 

respect to certain phone records—including counsel’s failure to obtain the records 

before  trial  and  to  object  to  their  admission  at  trial—constituted  prejudicially 

deficient performance.     

       We vacate the district court’s judgment and remand for further proceedings 

consistent  with  this  opinion.    To  establish  an  ineffective  assistance  of  counsel 



                                             4 
claim  under  Strickland  v.  Washington,  466  U.S.  688  (1984),  the  likelihood  of  a 

different result in the absence of the alleged deficiencies in representation “must 

be substantial, not just conceivable.”    Harrington v. Richter, 562 U.S. 86, 112 (2011); 

see also Strickland, 466 U.S. at 693 (“It is not enough for the defendant to show that 

the  errors  had  some  conceivable  effect  on  the  outcome  of  the  proceeding.”).   

Having  carefully  reviewed  the  state  court  and  district  court  proceedings,  we 

conclude that, given the strong evidence of Garner’s guilt, he has not shown that 

his  defense  was  constitutionally  prejudiced  by  trial  counsel’s  conduct  even 

assuming, arguendo, that it was deficient.    The district court accordingly erred in 

granting Garner’s petition. 

                                     BACKGROUND 

                                 I.    Factual Background1 

       Garner’s jury trial commenced on October 18, 2002.    He stood trial for five 

counts: (1) attempted murder in the second degree (Count One); (2) assault in the 

first degree (Count Two); (3) robbery in the first degree (Count Three); (4) criminal 




       1  The  factual  background  presented  here  is  derived  principally  from  the  trial 
transcript and otherwise reflects information in the state court and district court records. 


                                               5 
use of a firearm in the first degree (Count Four); and (5) criminal possession of a 

weapon in the second degree (Count Five). 

       A. The Prosecution’s Case 

       During  the  prosecution’s  case  in  chief,  Keith  testified  that  he  met  Garner 

through a mutual friend, Michael Waring (“Waring”), Keith’s former high school 

classmate,  who  worked  at  the  Hempstead  car  dealership  where  Garner  also 

worked at the time.    As of April 13, 2002, the day of the crime, Keith had known 

Garner, who he sometimes called “Blizzie” or “Bliz,” for about a year and a half.   

Before the crime, Keith thought that he knew Garner well, having been in contact 

with  him  on  essentially  a  daily  basis,  attended  Garner’s  wedding,  and  helped 

Garner paint his fence.     

       During April 2002, Keith asked Garner if he could help Keith obtain 2,000 

pills of ecstasy for his cousin, Merkelson, and two ounces of cocaine for himself.   

Neither Keith nor Merkelson had ever participated in a large drug purchase of this 

sort  before,  nor  had  either  ever  been  convicted  of  a  crime.    But  Keith  and  his 

cousin had a plan to sell these drugs for a profit.    After some back and forth, it 

was agreed that Merkelson would pay $8,000 for the ecstasy and also front $1,700 

to his cousin for the cocaine, with Keith, whose life was “hectic” during this period, 



                                              6 
Trial Tr. 466, promising to pay back the $1,700 once Keith had sold the cocaine at 

Carnegie Mellon, Merkelson’s school.    Garner agreed to arrange for the purchase.   

As of the day before the crime, Keith’s understanding was that he and Merkelson 

were supposed to go with Garner to buy the drugs, but Keith had no idea where 

or from whom.     

       On  April  13,  2002,  the  day  of  the  crime,  Garner  told  Keith  that  he  was 

coming straight from work and asked Keith if he had the money; Keith replied in 

the affirmative.    Keith testified that the money he brought with him to purchase 

the drugs was divided into thousand‐dollar segments, with each thousand dollar 

segment separately rubber‐banded, the $1,700 for the cocaine separately rubber‐

banded, and a few rubber bands around the whole $9,700.    This testimony was 

corroborated  by  Merkelson,  who  testified  at  trial  that  he  counted  the  bills  in 

preparation  for  the  purchase,  “rubber‐band[ed]  it  up,  and  then  .  .  .  double‐

check[ed]  .  .  .  to  make  sure  that  all  the  bunches  were  correct.”    Id.  at  351.   

Merkelson used beige, red, and blue rubber bands.     

       Garner instructed Keith that he should meet him at a McDonald’s parking 

lot in Long Island.    Keith estimated that he and Merkelson met Garner there at 




                                              7 
around  9:15  p.m.2    Garner  was  driving  a  blue‐green  car.    Initially,  Keith  alone 

entered Garner’s car and spoke to Garner.    Then, Merkelson, who had never met 

Garner, came over and was introduced.    Merkelson testified at trial that Garner 

“appeared somewhat older than us, than like me and my cousin, and that kind of 

gave me a little bit of a start. . . . because what was this older guy doing hanging 

out  with  my  cousin?”    Id.  at  363.    Garner,  who  was  wearing  glasses,  “seemed 

very  cold  and  he  didn’t  .  .  .  talk  much  at  all.”    Id.    Garner  had  told  Keith  as 

Merkelson approached that it would be better if just Keith (and not Merkelson) 

was  present  when  they  went  to  buy  the  drugs.    Garner  said  that  he  had  to  go 

home and change out of his business suit, and directed Keith to meet at a second 

parking lot, near a Home Depot on Long Island.    When advised of the change in 

plans, Merkelson told Keith that he “didn’t think [the change] was such a good 

idea.”    Id. at 481.    Keith reassured Merkelson that he had known Garner “for a 

long time,” and that he “d[id]n’t think [Garner would] do anything.”    Id. 

       Keith and Merkelson proceeded to the second parking lot near the Home 

Depot.    Keith had the money that Merkelson had provided.    They arrived before 




         Keith and Merkelson were driven to the parking lot by Ryan Palmera, a friend 
       2

of Merkelson’s.     


                                                8 
Garner.    Keith, who testified that he often spoke to Garner using the walkie‐talkie 

function on his Nextel phone, spoke to him repeatedly that evening while waiting 

in  the  parking  lot.    Instead  of  driving  to  where  Keith  was  parked,  however, 

Garner  called  Keith  and  told  him  to  find  Garner’s  car  near  the  Home  Depot 

entrance.    Keith left his cousin behind and found Garner, who was now driving 

a  dark  red  car  (a  different  car  than  the  car  that  Garner  was  driving  in  the  first 

parking  lot  near  the  McDonald’s). 3     For  his  part,  Merkelson  did  not  see  or 

converse with Garner in the second parking lot, but he testified that Keith was in 

“pretty much constant contact” with Garner through the walkie‐talkie function on 

Keith’s  Nextel  phone,  and  there  was  “no  question  in  [Merkelson’s]  mind”  that 

Keith  would  be  meeting  Garner  in  the  second  parking  lot.    Id.  at  398.    At  the 

conclusion  of  these  walkie‐talkie  exchanges,  Keith  left  to  join  Garner,  and 

Merkelson observed Keith get into a car with a solo driver and depart. 

       Keith testified that he entered the passenger side of Garner’s car at about 

10:00  p.m.  and  that  Garner  then  drove  to  North  Amityville.    During  the  drive, 

Keith could not recall Garner making or receiving any phone calls.    Keith testified 



         Over  the  course  of  their  acquaintanceship,  Keith  had  observed  Garner  drive 
       3

many different dealership cars, often switching their license plates as he shifted from one 
to another.   


                                               9 
that he was nervous because he had never before carried so much money or been 

involved  in  a  large  drug  buy.    But  Garner  reassured  him,  telling  Keith  that  he 

knew the sellers “pretty well” and, regardless, that Garner “would protect” him 

because he knew him better than the sellers.    Id. at 488.    While on the road, Keith 

remembered discussing a third party that Keith had met through Garner; Garner 

told Keith that he had asked this third party “to kill a kid for money.”    Id. at 487.   

Keith observed that there were no people on the street and no cars passing.   

       They  arrived  at  the  North  Amityville  destination  about  20  minutes  later.   

Keith had never been to this location before.    Upon arrival, Garner told Keith to 

put  the  money  in  the  glove  box.    Keith  complied,  putting  all  $9,700  in  the 

otherwise empty glove box.    Keith understood that they were supposed to go to 

an unspecified house and, if the drugs were satisfactory, then retrieve the money 

from the parked car’s glove box.     

       Keith and Garner exited the car; Garner walked toward and slightly past the 

back of the car along the driver’s side, and Keith walked—parallel to Garner but 

along  the  passenger  side—also  toward  and  slightly  past  the  back  of  the  car.   

Garner was in Keith’s peripheral vision.    They were not speaking to each other.   

As  Keith  took  a  step  closer  to  Garner  as  he  passed  the  car’s  rear,  Garner 



                                            10 
momentarily “dropped out of [Keith’s] sight” which “was weird because he was 

supposed to be leading the way.”    Id. at 502.    Keith paused, sensing that Garner 

had  dropped  a  step  or  two  behind  him.    Suddenly,  Keith  was  shot  behind  his 

right  ear by  the  center  of  his  neck.    During  this  entire  period  before the  crime, 

Keith  neither  saw  nor  heard  anyone  besides  Garner  in  his  vicinity.    The 

prosecution estimated that the shooting occurred at or before 10:25 p.m.   

       Keith  later  woke  up  on  the  ground,  not  knowing  how  long  he  had  been 

unconscious.    When  he  came  to,  Keith  realized  that  he  had  been  shot  and 

“couldn’t move at all.”    Id. at 506.    Lying on the ground, Keith heard Garner call 

in a loud whisper “Yo, Dread, Yo, Dread”—“Dread” being Garner’s nickname for 

Keith.    Id. at 508.    Garner was not asking if Keith was okay or if he needed help.   

Keith played dead; he closed his eyes, held his breath, did not move at all, and 

prayed.    He  played  dead  because  he  “thought  [Garner]  would  come  back  and 

finish [him] off if [Garner] knew [he] was alive.”    Id.    It worked; Garner left.     

       Keith recalled that “[n]othing right away” happened after Garner left.    Id.   

Though he tried, he could not move his arms, so he was unable to call 911.    Keith’s 

cell phone rang multiple times but, again, he was unable to move his arms to grab 




                                             11 
his phone, much less answer any of the calls.4    Keith later heard people talking 

about calling 911 and he asked them to “[g]et an ambulance.”    Id. at 509.     

       Two different individuals later placed two separate 911 calls, with the earlier 

of  the  two  calls  (played  for  the  jury)  occurring  at  approximately  10:40  p.m.   

Officer Brian Gover (“Officer Gover”), with the Suffolk County Police Department, 

received a call at about 10:44 p.m. to respond to the scene.    He testified that he 

arrived around 10:52 p.m.    Officer Gover explained that the street where Keith 

was shot was a fenced, densely‐wooded area, with “all sorts of thickets and sticks 

and branches as well as bushes,” id. at 321, located in a “fairly quiet residential 

community” in North Amityville, id. at 301.    The officer testified that the specific 

area where Keith was shot is “completely dark,” there is “no direct lighting.”    Id. 

at 320.    When he arrived, Officer Gover saw Keith lying in the roadway about five 

feet from the curb.    There were a small number of civilians in the general area but 

not directly near Keith’s body. 

       Officer  Gover  explained  that  he  wanted  to  assess  Keith’s  level  of 

consciousness,  so  he  asked  Keith  basic  questions  such  as  his  name  and  date  of 



       4  Merkelson testified that he called Keith that evening when Keith failed to return 
to the second parking lot as promised.    He received no answer and learned only the next 
day from another family member that Keith had been shot.     


                                            12 
birth,  which  Keith  answered  without  any  difficulty.    Officer  Gover  described 

Keith  as  “very  somber”  and  “a  little  nervous”;  he  noted  that  Keith’s  voice 

“quivered a little.”    Id. at 308.    Keith asked several times “if he was gonna make 

it” and “if somebody could notify his parents.”    Id.    Officer Gover noted that he 

memorialized Keith’s comments because, based on his experience, “the amount of 

blood loss, and the fact that the victim could not move his body in any way, from 

listening to his voice, just his whole demeanor, I was very worried, I really thought 

he was gonna die on me.”    Id. at 313.     

       Keith  testified  that  he  “immediately”  told  the  police  “[e]verything  [he] 

could,” id. at 509, because he “thought [he] was gonna die.    [He] wanted to make 

sure  that  the  person  who  shot  [him]  got  caught[,]”  id.  at  511.    Officer  Gover 

testified  that  Keith  did  not  hesitate  in  any  way  when  describing  what  had 

happened,  and  that  he  was  “very  alert,  very  attentive,”  id.  at  326,  and  “very 

coherent,“ id. at 327.    Among other things, Keith told Officer Gover: that he met 

Garner through his friend, Waring, about two years ago; that Keith had come to 

North Amityville with Garner who was “gonna hook him up with someone to buy 

drugs,” id. at 311; that he had just been shot by Garner, who had the nickname 

“Blizzie”; that Keith  had  left  the  money  for  the  deal  in  the  glove  box  of  the  car 



                                              13 
Garner was driving, at Garner’s instruction; that Garner was over six feet tall and 

weighed roughly 210 to 220 pounds; that he had several tattoos including a flower 

on his neck, his name on his arm, his wife’s name on his calf, and a heart on his 

wrist; and that he then worked at a Five Towns car dealership.     

       According to both Keith and Officer Gover, Keith’s cell phone rang about 

this time.    Officer Gover estimated that Keith’s cell phone went off between five 

and 10 minutes after Officer Gover’s 10:52 p.m. arrival.    Officer Gover grabbed 

Keith’s  ringing  phone  and  showed  Keith  the  caller  ID  display,  which  indicated 

that “Blizzie” was calling.    Keith confirmed that Blizzie, his nickname for Garner, 

was  “the  person  that  just  shot  me.”    Id.  at  512.    Officer  Gover  answered  the 

phone, but did not identify himself as a police officer.    Officer Gover asked who 

the  caller was,  but Garner did  not  identify  himself.    When  he  asked  where  the 

caller was, however, Garner responded “I’m on the parkway” and then hung up.5   

Id. at 317, 331.    Officer Gover then told a police dispatcher to alert officers within 

the  county  and  in  adjacent  counties  that  Garner,  an  attempted  murder  suspect, 

was on the parkway in a red car.     




        Garner does not dispute that he was the person who called, but testified at trial 
       5

and maintains to this day that he was at home when he made this call. 


                                            14 
       Detective  Patrick  Walsh  (“Detective  Walsh”),  the  lead  detective 

investigating  Keith’s  shooting,  arrived at  the  scene  at about  11:09  p.m.,  after an 

ambulance had arrived.    He accompanied Keith during the drive to the hospital.   

Keith testified that he relayed the same information to Detective Walsh that he had 

communicated to Officer Gover, and Detective Walsh corroborated that Keith told 

him  that  Garner  had  committed  the  shooting.    Detective  Walsh  testified  that 

Keith “was extremely pale, but he was conscious and alert.”    Id. at 541.    He was 

also  forthcoming.    Keith  told  him,  among  other  information:  his  name;  that 

Garner shot him for drug money; that he had known Garner for almost two years; 

that Garner lived in south Freeport; and that Garner had driven him to the site of 

the  shooting  in  Garner’s  car.    Keith  arrived  and  was  treated  at  Brunswick 

Hospital  before  being  airlifted  and  treated  at  Stony  Brook  University  Hospital 

(“Stony Brook”), where he was put into a coma to stop bleeding and swelling in 

his brain.6   




       6   Keith did not recall much from his first three or four days in the hospital, noting 
that he would “wake up for a minute or so . . . and then basically go back to sleep.”    Trial 
Tr. at 516.    He did remember making another statement, on April 19, 2002, to Detective 
Walsh,  who  was  accompanied  by  his  partner,  Detective  James  Faughnan  (“Detective 
Faughnan”).    Detectives Walsh and Faughnan confirmed at trial that they interviewed 
Keith on April 19 and that he was “coherent,” answered questions, and spoke “clearly” 
at that time.    Id. at 585.    Keith remained at Stony Brook until May, after which he spent 

                                             15 
       Detective  Walsh  and  his  partner,  Detective  Faughnan,  obtained  a 

photograph, phone number, and home address for Garner.    By around 1:40 a.m., 

they had arrived at Garner’s home, where they observed a red car in the driveway.   

For  safety  reasons,  the  detectives  did  not  approach  Garner’s  home  that  night.   

Instead, leaving officers behind to keep an eye on the situation, Detectives Walsh 

and  Faughnan  met  with  their  supervisor,  Detective‐Sergeant  Kenneth  Williams 

(“Detective‐Sergeant  Williams”),  early  on  the  morning  of  April  14  to  strategize 

Garner’s  arrest.    They  eventually  converged  on  the  Five  Towns  car  dealership 

where Garner worked. 

       Detective‐Sergeant  Williams  went  alone  into  the  dealership.    He 

recognized Garner, who was talking on a desk telephone.    Rather than introduce 

himself,  Detective‐Sergeant  Williams  instead  “moved  as  close  as  [he]  could  to 

[Garner], appearing to be a customer just car shopping, and got close enough to 

hear what he was saying.”    Id. at 654.    Detective‐Sergeant Williams testified that 

Garner “was speaking in urgent tones” and “seemed to be pleading to the party 

on the other end.”    Id. at 655.    Detective‐Sergeant Williams added that Garner’s 




time  in  a  rehabilitation  facility  before  commencing  intensive  outpatient  therapy  after 
discharge.    He testified at trial about six months after he was shot. 


                                              16 
statements  during  that  call,  “along  with  his  demeanor,”  made  it  “apparent”  to 

Detective‐Sergeant Williams that Garner “was about to leave [the] building” and 

“was  about  to  leave  the  Long  Island  area”  as  well.    Id.    Detective‐Sergeant 

Williams rushed back outside to gather Detectives Walsh and Faughnan and told 

them  that  they  “had  to  get  back  inside  and  arrest  [Garner]  as  soon  as 

possible. . . . [Garner’s] getting out of here.”    Id.     

       At  approximately  4:40  p.m.  (between  18  and  19  hours  after  Keith’s 

shooting), Detective Walsh, Detective Faughnan, and Detective‐Sergeant Williams 

entered  the  Five  Towns  car  dealership  and  arrested  Garner.    Detective  Walsh 

affirmed that Garner “never expressed any interest in why he was being arrested” 

and “never asked . . . who he was accused of shooting.”    Id. at 638.    During a pat 

down as Garner was being placed in the back seat of a police car, a key for the car 

that Garner drove to work that day—a blue‐green car with a dealer license plate—

was recovered from his person.    The car was seized as evidence and impounded.     

       After  executing  a  search  warrant  on  Garner’s  blue‐green  car,  Detectives 

Walsh and Faughnan recovered from the glove box (and photographed) a large 

sum of money wrapped in red, blue, and beige rubber bands: $6,300.7    Detective 


        At  trial,  Merkelson  repeatedly  identified  various  photographs  of  the  rubber‐
       7

banded money, pointing out that there were thousand‐dollar batches wrapped with red, 

                                              17 
Walsh  admitted  that  he  “didn’t  expect  to  find  any  money  wrapped  in  rubber 

bands in the glove box of that blue [car],” and that so finding was “a bonus.”    Id. 

at  640.    Additionally,  at  the  time  of  his  arrest,  Garner  had  $1,140  in  cash  not 

wrapped in rubber bands on his person, which was invoiced as evidence at the 

precinct.    The  police  officers  deemed  these  funds  to  be  “proceeds  from  the 

robbery.”    Id. at 704.    When Garner was arrested, the detectives further found a 

black leather folding portfolio with a zipper around it—and a strap, similar to a 

handbag—on  Garner’s  person.    The  portfolio  contained  personal  papers, 

revealing, as Detective Faughnan testified, “[a] lot of creditors looking for monies” 

or “[c]ollection type notices.”    Id. at 705.   

       While at the precinct, Garner called his wife and, 15 minutes later, received 

a  call  from  an  attorney  who  had  represented  him  successfully  in  the  past  and 

would  represent  Garner  at  trial.    At  the  precinct,  Detective  Walsh  asked  basic 

pedigree  questions,  and  observed  that  Garner  wore  eyeglasses  and  had  several 

tattoos, which corroborated Keith’s description.     




blue, and beige rubber bands.    He confirmed that “[t]hese are the same rubber bands 
that I had tied around this money seven months ago.    I remember it very vividly.”    Id. 
at  357.    He  further  noted  that  “the  particular  way  that  I  bundled  it  I  think  is  pretty 
unique and pretty easily identifiable.”    Id. 


                                                  18 
       B. The Defense Case 

       The  defense  case  at  trial  consisted  solely  of  Garner’s  testimony.    Garner 

concurred in much of the prosecution’s case, admitting that he met Keith through 

Waring, a mutual friend, that they hung out together, and that Keith had attended 

his wedding.    He agreed that in April 2002, Keith asked him if he could help Keith 

find  some  ecstasy,  cocaine,  and  “maybe”  some  marijuana.    Id.  at  786.    But 

Garner contended that he gave Keith the number of someone who could help “and 

that was it.”    Id. at 787.     

       As to the drug dealer’s identity, the entirety of Garner’s testimony on direct 

examination was the following:   

       Well, it’s a guy that comes to the dealership on weekends, and when 
       we get paid of course he knows we have money.    He sells CDs, tapes 
       and whatever.    Red.    I approached him about it and he told me he 
       knew somebody.    He gave me a number, a Nextel number, and I told 
       him I’d pass it along. 

Id.    Garner added on cross‐examination that “Red” was “a jack of all trades,” id. 

at 807, and also sold belts and “things like that,” id. at 805.    Garner did not know 

of any other names “Red” used and could not remember if “Red” ever gave him a 

business card.    Garner had never set up a drug deal with Red before and did not 

have his phone number. 




                                            19 
       Garner agreed with the Government that on April 13, 2002, the day of the 

shooting,  at  around  9  p.m.,  he  met  Keith  at  a  McDonald’s  parking  lot  in  Long 

Island.    Garner was driving a blue car, the same car that was later photographed 

and searched by the police.    Garner knew where to meet Keith because of their 

walkie‐talkie communications and he confirmed that he possessed his cell phone 

the whole evening and had not given it to anyone else to use.    Garner claimed 

that Keith asked Garner if he would accompany Keith to the drug buy, which was 

to  take  place  “somewhere  around  Freeport.”    Trial  Tr.  793.    Garner  was 

equivocal, whereupon Keith proposed that Keith and his cousin Merkelson would 

meet the drug dealer, test the drugs, and that “[i]f everything’s fine, then I want to 

call you and you bring the money and we’ll do everything then.”    Id.    Garner 

agreed.    Keith put the money for the drugs in Garner’s glove box.    Included in 

the stack of money in the glove box, Garner claimed, was about $900 that Keith 

had given him to pay off about $800 that Keith owed Garner.8     

       Garner estimated that he was in the McDonald’s parking lot for only 10 or 

15 minutes, and then went directly home, where he parked his car on the street, 



       8  Garner had earlier testified that the day before the drug deal, he loaned Keith “a 
couple [of] dollars for the weekend,” Trial Tr. 787, but he did not discuss the transaction 
at any length.     


                                            20 
with the untouched money remaining in the glove box overnight.    He estimated 

that the drive home took about 15 minutes, and he was home by 9:45 or 10 p.m.   

Garner  was  adamant  that  he  did  not  leave  his  house  after  9:45  p.m.  that  night.   

His wife and kids were not home (they were at a child’s birthday party), so Garner 

merely  waited  for  them,  changed  clothes  and  relaxed  “probably  playing  video 

games  or  watching  TV  or  whatever . . . .”    Id.  at  794.    Then,  at  about  10:30  or 

10:45 p.m., Garner’s wife came home, and he played and talked with her and the 

kids.9    Garner  told  his  wife  that  he  might  go  out  to  see  Keith,  but  he  was  “not 

sure” if he would and said “let me check.”    Id.     

       On cross‐examination, the prosecution introduced—after Garner’s counsel 

reviewed them and raised no objection—Garner’s cell phone records for the night 

of the shooting.    They showed that Garner made no phone calls between 10:06 

and 10:28 p.m., but suddenly made a flurry of phone calls starting at 10:28 p.m.   

The records also showed that two of Garner’s phone calls that evening—at 10:28 

p.m. and 10:31 p.m., respectively—were to his own home.    Both before and after 

seeing the phone records, Garner separately testified on direct, cross, and redirect 

examination that he came home between 9:45 and 10 p.m. and never left his house.     



       9     Neither Garner’s wife nor his children testified at trial. 


                                                 21 
       Garner claimed that after his wife came home, Garner called Keith using the 

walkie‐talkie function on his phone but got no response.    He later tried again.    A 

voice that Garner did not recognize answered the phone, and so his understanding 

was that “it wasn’t [Keith] answering.”    Id. at 795.    The voice said “Who’s this?”   

Id.    Garner  responded  “Who’s  this?”    Id.    Garner  testified  that  he  “didn’t  say 

anything  else,”  and,  after  that  conversation,  he  “d[id]n’t  try  to  call  back.”    Id.   

Garner testified that he never met Keith in a second parking lot, never drove to 

North Amityville, and did not shoot Keith.     

       The next day, Garner drove the blue car to work.    He left the money as it 

was,  “locked  in  the  glove  box.”    Id.  at  797.    He  was  arrested  later  that  day  at 

work.    Garner  acknowledged  that  he  had  a  Toyota  Camry  key  on  his  person 

when he was arrested, that his wife had a burgundy Toyota Camry, and that he 

had  “access  to  many  cars  at  [the]  dealership,”  Trial  Tr.  826.    On  cross‐

examination,  Garner  was  shown  a  “final  notice[]”  for  a  credit  card  bill  for 

$4,114.97, dated just seven days prior to the robbery, with Garner’s name on it.   

Id. at 827–28.    Garner said that it was for jewelry he had purchased in 2001.     

       Garner also admitted on cross‐examination that he was convicted of (1) a 

felony in 1997, and (2) criminal impersonation in 1995 for lying to the police when 



                                              22 
he pretended to be his cousin, Shawn Garner.    On redirect, Garner disclosed that 

the felony conviction was for possessing a blackjack, “a piece of leather, wrapped 

leather, about six inches long with a strap.”    Id. at 830.       

       C. Verdict and Sentencing 

       On October 24, 2002, after deliberating for about two or three hours, the jury 

returned a verdict of guilty on all five counts.    The state court judge who presided 

over Garner’s trial thereafter sentenced him to the statutory maximum of 25 years’ 

imprisonment, followed by five years of post‐release supervision.    In imposing 

the maximum sentence, the state court remarked: 

       The testimony at your trial was overwhelming.    You shot Mr. Keith 
       with the intent to kill him and you were motivated by greed; namely, 
       a sum of money less than $10,000. 
        
       Incredibly, you were on parole at the time of this shooting. 
       . . . . 
       Your  crimes  here  were  deliberate,  planned  and  callous.    The 
       maximum sentence is the only appropriate sentence. 
 
Nov. 21, 2002 Sentencing Tr. at 18.10 
 




          For  reasons  not  pertinent  here,  Garner  was  resentenced  on  October  12,  2006, 
       10

again to the maximum sentence. 


                                              23 
                                 II.    Post‐Trial Proceedings 

       A. State Court Direct Appeal and Petition for a Writ of Error Coram Nobis 

       On  August  26,  2005,  Garner—represented  by  new  appellate  counsel,  the 

Legal  Aid  Society—appealed  his  conviction  to  the  Appellate  Division,  Second 

Department.    Garner  mounted  five  arguments  in  his  briefing,  including  a 

challenge to the sufficiency of the evidence, but did not raise the issue of whether 

his  trial  counsel  was  ineffective.    The  Appellate  Division,  Second  Department 

unanimously affirmed Garner’s conviction.    See People v. Garner, 815 N.Y.S.2d 614 

(2d Dep’t 2006).    On July 7, 2006, the New York Court of Appeals denied Garner’s 

application for leave to appeal.    See People v. Garner, 7 N.Y.3d 789 (2006).     

       Garner  then  petitioned  the  Appellate  Division,  Second  Department  for  a 

writ of error coram nobis, claiming that he was denied the effective assistance of 

appellate (but not trial) counsel.    See People v. Garner, 892 N.Y.S.2d 908 (2d Dep’t 

2010).    On February 9, 2010, the Appellate Division, Second Department denied 

Garner’s petition, determining that he failed to establish ineffective assistance of 

appellate counsel.    See id. 




                                              24 
       B. State Court Collateral Attack 

       On  April  21,  2010,  Garner—represented  again  by  new  appellate  counsel, 

who  remains  his  current  counsel—moved  to  vacate  his  conviction  under  New 

York  Criminal  Procedure  Law  § 440.10(1)(h)  (the  “440.10  motion”). 11     In  his 

440.10  motion,  Garner  contended  that  he  was  denied  the  right  to  meaningful 

representation  by  trial  counsel  and  to  effective  assistance  of  trial  counsel  under 

both  the  New  York  State  Constitution  and  the  Sixth  Amendment  to  the  United 

States Constitution.     

       Garner  offered  seven  independent  reasons  for  why  trial  counsel’s 

performance  was  constitutionally  ineffective:  (1)  trial  counsel  conceded 

improperly in his jury addresses that Keith did not believe that he was lying; (2) 

trial counsel unreasonably abandoned a hearsay objection; (3) trial counsel failed 

to make or renew a motion to inspect and dismiss the indictment, which relied 

impermissibly on hearsay statements; (4) trial counsel made a prejudicial factual 

misstatement during his opening statement; (5) trial counsel failed to impeach two 



       11     New York Criminal Procedure Law § 440.10(1)(h) provides that   
       [a]t any time after the entry of a judgment, the court in which it was entered 
       may, upon motion of the defendant, vacate such judgment upon the ground 
       that . . . [t]he judgment was obtained in violation of a right of the defendant 
       under the constitution of this state or of the United States . . . . 

                                              25 
prosecution witnesses with prior inconsistent statements; (6) trial counsel failed to 

object  to  certain  testimony  concerning  Keith’s  gunshot  wound;  and  (7)  trial 

counsel failed to obtain Garner’s cell phone records before trial, did not object to 

the records’ admission at trial, and also failed to use the records affirmatively to 

support Garner’s case. 

      On  October  4,  2010,  the  County  Court  of  the  State  of  New  York  for  the 

County of Suffolk (Efman, J.) (the “County Court”) denied Garner’s 440.10 motion 

without a hearing.    Citing to New York Criminal Procedure Law § 440.10(2)(c) 

and People v. Cooks, 67 N.Y.2d 100 (1986), the County Court began by noting that a 

440.10 motion cannot be used to “collaterally challenge an issue which could have 

been  addressed  on  direct  appeal”  and  that  Garner’s  ineffective  of  counsel 

arguments were, “for the most part, issues that could be resolved by examining 

the record and, therefore, should have been determined on direct appeal.”12  App. 


      12     New York Criminal Procedure Law § 440.10(2)(c) stipulates that   
      the court must deny a motion to vacate a judgment when . . . [a]lthough 
      sufficient  facts  appear  on  the  record  of  the  proceedings  underlying  the 
      judgment  to  have  permitted,  [on  direct  review],  adequate  review  of  the 
      ground  or  issue  raised  upon  the  motion,  no  such  appellate  review  or 
      determination  occurred  owing  to  the  defendant’s  unjustifiable  failure  to 
      take or perfect an appeal during the prescribed period or to his unjustifiable 
      failure to raise such ground or issue upon an appeal actually perfected by 
      him . . . . 
       

                                             26 
261–62.    Regardless,  the  County  Court  proceeded  to  analyze  each  of  Garner’s 

claims  on  the  merits  and  concluded  that  “a  review  of  the  record  shows  that 

defendant  received  effective  representation”  and  “objectively  meaningful 

representation” under both federal and state law.    Id.; id. at 267.    As a result, the 

County Court did not assess whether Garner’s trial counsel’s alleged errors were 

in  fact  prejudicial.    Two‐and‐a‐half  months  later,  on  December  23,  2010,  the 

Appellate Division, Second Department denied Garner’s application for leave to 

appeal the County Court’s denial of Garner’s 440.10 motion.     

       C. Federal Habeas Petition 

       On January 3, 2011, Garner filed a petition for a writ of habeas corpus in the 

United States District Court for the Eastern District of New York (Feuerstein, J.) 

under  28  U.S.C.  §  2254,  (1)  raising,  as  in  his  440.10  motion,  the  same  seven 

independent  reasons  for  why  trial  counsel’s  performance  was  constitutionally 

ineffective, and (2) alleging that his constitutional due process and fair trial rights 

were violated when the trial court denied his mid‐trial mistrial motion following 




        In  Cooks,  the  New  York  Court  of  Appeals  explained  that  the  purpose  of  this 
provision  “is  to  prevent  [N.Y.  Crim.  Proc.  Law  §]  440.10  from  being  employed  as  a 
substitute  for  direct  appeal  when  defendant  was  in  a  position  to  raise  an  issue  on 
appeal  or could readily have raised it on appeal but failed to do so.”    Cooks, 67 N.Y.2d 
at 103 (internal citations omitted). 

                                              27 
the trial court’s colloquy with certain jurors about their potential exposure to an 

article in Newsday discussing the trial.13 

       Over two years after Garner’s petition was filed, on April 25, 2013, the case 

was transferred to a different district court judge (Chen, J.) (the “district court”).   

The district court held an evidentiary hearing on Garner’s petition on February 24, 

2016, and also heard oral argument on December 7, 2015 and February 24, 2016.   

On December 13, 2016, the district court determined that Garner’s petition was not 

procedurally barred and granted Garner’s petition on the merits.    See Garner v. 

Lee, No. 2:11‐cv‐00007 (PKC), 2016 WL 7223335 (E.D.N.Y. Dec. 13, 2016).   

       The  district  court  did  not  examine  Garner’s  due  process  and  fair  trial 

argument nor address six of his seven bases for supposed ineffective assistance of 

counsel.    Instead,  the  district  court  concluded  that  trial  counsel’s  conduct  with 

respect to the phone records constituted prejudicially deficient performance and 

granted the habeas petition on this sole ground.    In particular, the district court 


       13  Garner’s second argument—about the Newsday article—had been presented on 
direct  appeal  to,  and  unanimously  rejected  by,  the  Appellate  Division,  Second 
Department.    The mid‐trial Newsday article mentioned that, five years before Garner’s 
in‐progress Suffolk County trial (for Keith’s shooting), a Nassau County jury acquitted 
Garner of two separate murders.    The article compared the prior murders and Keith’s 
attempted  murder,  noting  that  each  victim  was  shot  in  the  head,  the  same  defense 
attorney represented Garner in all of the proceedings, and the shootings all arose out of 
drug debts or robberies. 


                                              28 
concluded  that  phone  records  introduced  by  the  prosecution  during  Garner’s 

cross examination, which showed calls from his cell phone to his house at 10:28 

p.m. and 10:31 p.m.—when he testified that he was home—were “devastating.”   

Garner, 2016 WL 7223335, at *8.    The district court insisted that the County Court 

had unreasonably applied Strickland in determining that Garner’s attorney was not 

constitutionally  deficient  for  failing  to  obtain  and  review  the  phone  records  in 

advance of trial.    Id.    The district court then applied the Strickland standard de 

novo  and  concluded  that  Garner  had  sufficiently  demonstrated  both 

constitutionally deficient performance and prejudice.    Id. at *9–14.             

       Respondent‐Appellant William Lee (“Lee”) appealed, filed a motion to stay 

the  judgment,  and  the  Suffolk  County  District  Attorney’s  Office  announced  its 

intention  to  retry  Garner  if  Lee’s  appeal  was  unsuccessful.    The  district  court 

granted the motion to stay.    Garner moved for bail pending appeal and, on April 

18, 2017, a three‐judge panel of this Court denied Garner’s motion.     

                              STANDARD OF REVIEW 

         “We review [a] district court’s grant of a petition for habeas corpus de novo, 

and its underlying findings of fact for clear error.”    Waiters v. Lee, 857 F.3d 466, 

477 (2d Cir. 2017). 



                                            29 
                                       DISCUSSION 

                               I.    Lee’s Procedural Claims   

       A. Procedural Default 

       Lee first contends that the district court erred in deciding that Garner did 

not  procedurally  default  the  claim  on  which  the  court  granted  relief.    We 

disagree.    “[A]  federal  court  may  not  review  federal  claims  that  were 

procedurally defaulted in state court—that is, claims that the state court denied 

based on an adequate and independent state procedural rule.”    Davila v. Davis, 

137  S.  Ct.  2058,  2064  (2017).    But,  for  this  procedural  default  rule  to  apply,  the 

state court must have “clearly and expressly state[d] that its judgment rest[ed] on a 

state procedural bar.”    Lewis v. Conn. Comm’r of Corr., 790 F.3d 109, 118 (2d Cir. 

2015)  (emphasis  added)  (quoting  Messiah  v.  Duncan,  435  F.3d  186,  195  (2d  Cir. 

2006)).    In other words, “it must be ‘clear from the face of the opinion’ that the 

state court’s decision rest[ed] on a state procedural bar.”    Id. (quoting Coleman v. 

Thompson, 501 U.S. 722, 735 (1991)).     

       While a state court may rest its judgment on a state procedural bar if it rejects 

the merits of a federal claim only in the alternative, see Glenn v. Bartlett, 98 F.3d 721, 

724 (2d Cir. 1996), the Supreme Court has admonished that, when in doubt, courts 



                                               30 
should presume that the state court adjudicated the claim on the merits, see Richter, 

562 U.S. at 99 (citing Harris v. Reed, 489 U.S. 255, 265 (1989)); see also Galarza v. Keane, 

252 F.3d 630, 637 (2d Cir. 2001) (Sotomayor, J.) (noting that a state court’s reliance 

on  a  state  procedural  bar  must  be  “unambiguous”).    When,  as  here,  there  is 

“ambiguity”  in  a  state  court  opinion  that  “prevent[s]  us  from  definitively 

concluding that” the state court relied on a state procedural bar—such as when the 

“opinion states that a group of contentions is either without merit ‘or’ procedurally 

barred”—we will presume that the state court resolved the decision on the merits 

and that we are not precluded from reviewing the claim’s merits.    Messiah, 435 

F.3d at 196 (quoting Miranda v. Bennett, 322 F.3d 171, 178 (2d Cir. 2003)). 

       Such  ambiguity  is  present  here.    First,  the  County  Court  noted  that 

Garner’s  arguments  were,  “for  the  most  part,  issues  that  could  be  resolved  by 

examining  the  record  and,  therefore,  should  have  been  determined  on  direct 

appeal,” App. 261 (emphasis added); it never specified, however, which of Garner’s 

seven arguments it deemed unpreserved for collateral review.    The County Court 

then ambiguously noted that Garner could not use a 440.10 motion to “collaterally 

challenge an issue which could have been addressed on direct appeal,” id. at 262 

(emphasis added), without noting to which issue it was referring.    After devoting 



                                            31 
all of two cryptic sentences to the procedural default issue, the County Court spent 

over  25  paragraphs—spanning  five  full  single‐spaced  pages—scrutinizing 

Garner’s claims on the merits.    Then, at the very end of its opinion, the County 

Court  wrote  that  it  “[a]ccordingly[] . . . finds  that  defendant  was  provided  with 

objectively meaningful representation[,]” id. at 267, and offered nothing to suggest 

that its merits finding was merely an alternative holding.     

       Given all this, we conclude that there is sufficient ambiguity about whether 

the County Court’s judgment was premised solely on a state procedural bar so as 

to foreclose Lee’s argument.    Because we apply a presumption against finding a 

state procedural bar in cases of doubt, see, e.g., Richter, 562 U.S. at 99; Messiah, 435 

F.3d at 196; Galarza, 252 F.3d at 637, we agree with the district court that Garner’s 

claim is not procedurally defaulted. 

       B. Evidentiary Hearing 

       Lee  next  submits  that  the  district  court  ran  afoul  of  the  Supreme  Court’s 

decision  in  Cullen  v.  Pinholster,  563  U.S.  170  (2011),  by  holding  an  evidentiary 

hearing  and  considering  evidence  outside  the  state  court  record  in  determining 

whether to grant Garner’s petition.    We disagree. 




                                            32 
       28 U.S.C. § 2254 allows a court to entertain a habeas petition “only on the 

ground that [an individual] is in custody in violation of the Constitution or laws 

or  treaties  of  the  United  States.”    28  U.S.C.  §  2254(a).    The  Antiterrorism  and 

Effective Death Penalty Act of 1996 (“AEDPA”) amended this statute and added a 

further  requirement.    Under  AEDPA,  when  a  state  court  has  “adjudicated”  a 

petitioner’s habeas claim on the merits, a district court may grant relief only if the 

state court’s decision was “contrary to, or involved an unreasonable application 

of,  clearly  established  Federal  law,  as  determined  by  the  Supreme  Court  of  the 

United States,” id. § 2254(d)(1), or if the decision “was based on an unreasonable 

determination  of  the  facts  in  light  of  the  evidence  presented  in  the  State  court 

proceeding,”  id.  §  2254(d)(2).    In  Pinholster,  the  Supreme  Court  explained  that 

“evidence introduced in federal court has no bearing on § 2254(d)(1) review,” and 

that  a  federal  habeas  court,  in  conducting  § 2254(d)(1)  review,  cannot  consider 

evidence outside the state court record.    Pinholster, 563 U.S. at 185; see also id. at 

182–83 (“Our cases emphasize that review under § 2254(d)(1) focuses on what a 

state court knew and did. . . . It would be strange to ask federal courts to analyze 

whether  a  state  court’s  adjudication  resulted  in  a  decision  that  unreasonably 

applied federal law to facts not before the state court.”).    Crucially, however, in 



                                             33 
addition to satisfying § 2254(d), a habeas petitioner must also demonstrate “by a 

preponderance of the evidence that his constitutional rights have been violated,” 

Cardoza  v.  Rock,  731  F.3d  169,  178  (2d  Cir.  2013)  (quotation  omitted)—a  legal 

analysis that the district court conducts de novo, see Panetti v. Quarterman, 551 U.S. 

930,  953  (2007);  see  also  Porter  v.  McCollum,  558  U.S.  30,  39  (2009)  (per  curiam).   

Pinholster does not bar a federal habeas court from holding an evidentiary hearing 

and considering evidence beyond the state court record when it engages in this 

non‐§ 2254(d), de novo review.    See, e.g., Stechauner v. Smith, 852 F.3d 708, 722 (7th 

Cir. 2017); Madison v. Comm’r, Alabama Depʹt of Corr., 761 F.3d 1240, 1249 & n.9, 

1249–50 (11th Cir. 2014); Sanchez v. Roden, 753 F.3d 279, 307 (1st Cir. 2014). 

       Here,  the  district  court  made  abundantly  clear  that  it  was  limiting  its 

§ 2254(d)(1) review to the state court record—and that it would not consider any 

evidence  adduced  from  its  evidentiary  hearing  in  its  § 2254(d)(1)  analysis.    It 

considered evidence introduced for the first time in federal court only during its 

non‐§ 2254(d)(1), de novo review of Garner’s claim.    The question of whether the 

district court made a substantive error in its § 2254(d)(1) or non‐§ 2254(d)(1) de novo 

analysis is a separate matter that we discuss below.    As a pure matter of procedure, 

however, the district court did not run afoul of Pinholster by holding an evidentiary 



                                               34 
hearing and considering evidence outside the state court record for purposes of its 

non‐§ 2254(d)(1), de novo review.   

                        II.    Ineffective Assistance of Counsel   

       We now turn to the merits of Garner’s petition.    In Strickland, the Supreme 

Court promulgated a two‐prong test to evaluate ineffective assistance of counsel 

claims:  “a  defendant  must  demonstrate  both  ‘that  counsel’s  performance  was 

deficient’ and ‘that the deficient performance prejudiced the defense.’”    Waiters, 

857  F.3d  at  477  (quoting  Strickland,  466  U.S.  at  687).    The  Strickland  Court  also 

declared,  however,  that  “there  is  no  reason  for  a  court . . . to  address  both 

components of the inquiry if the defendant makes an insufficient showing on one.   

In  particular,  a  court  need  not  determine  whether  counsel’s  performance  was 

deficient  before  examining  the  prejudice  suffered  by  the  defendant . . . .”   

Strickland, 466 U.S. at 697.    As the Supreme Court admonished, “[t]he object of an 

ineffectiveness  claim  is  not  to  grade  counsel’s  performance.    If  it  is  easier  to 

dispose of an ineffectiveness claim on the ground of lack of sufficient prejudice, 

which  we  expect  will  often  be  so,  that  course  should  be  followed.”    Id.;  accord 

Mitchell v. Scully, 746 F.2d 951, 954 (2d Cir. 1984) (Friendly, J.).   




                                              35 
       Because  the  evidence  of  Garner’s  guilt  presented  at  trial  was  truly 

overwhelming, this is a case in which it is far easier to dispose of an ineffectiveness 

claim on the second Strickland prong alone.    We will therefore assume arguendo 

that  the  district  court  correctly  concluded  that  the  County  Court  unreasonably 

applied Strickland, and also assume arguendo—again, without deciding—that there 

was  no  strategic  rationale  for  Garner’s  trial  counsel’s  conduct  with  respect  to 

Garner’s phone records.14    Because the County Court did not reach the prejudice 



       14   Mindful that on remand the district court might again apply AEDPA to address 
Garner’s remaining Strickland claims, we do note that the district court erred in relying 
on language from one of our AEDPA precedents—Monroe v. Kuhlman, 433 F.3d 236, 246 
(2d  Cir.  2006)—in  articulating  the  standard  for  AEDPA  review.    Quoting  Monroe,  the 
district  court  wrote  that  although  “[s]ome  increment  of  incorrectness  beyond  error  is 
required  [to satisfy  AEDPA] . .  .  the increment need not be great; otherwise habeas relief 
would  be  limited  to  state  court  decisions  so  far  off  the  mark  as  to  suggest  judicial 
incompetence.”    Garner, 2016 WL 7223335, at *7 (emphasis in original) (quoting Monroe, 
433 F.3d at 246).    We do not believe, however, that this standard (which we will call the 
“some increment of incorrectness” standard, and which originated in Francis S. v. Stone, 
221 F.3d 100, 111 (2d Cir. 2000)), survived the Supreme Court’s decision in Richter, 562 
U.S. at 102.    Richter imposes a more deferential AEDPA standard of review, requiring 
courts  to  assess  whether  the  state  court’s  decision  was  “so  lacking  in  justification  that 
there  was  an  error  well  understood  and  comprehended  in  existing  law  beyond  any 
possibility for fairminded disagreement.”    Richter, 562 U.S. at 103.    Although we have 
cited the “some increment of incorrectness” standard in several cases since Francis S., see, 
e.g., Jones v. West, 555 F.3d 90, 96 (2d Cir. 2009); Hemstreet v. Greiner, 491 F.3d 84, 89 (2d 
Cir. 2007); Gersten v. Senkowski, 426 F.3d 588, 607 (2d Cir. 2005), our more recent AEDPA 
decisions have instead (correctly) cited Richter’s more deferential “no reasonable jurist” 
standard, without mentioning Francis S. and its progeny, see, e.g., Washington v. Griffin, 
876 F.3d 395, 403 (2d Cir. 2017); Carmichael v. Chappius, 848 F.3d 536, 544 (2d Cir. 2017); 
Fuentes v. T. Griffin, 829 F.3d 233, 245 (2d Cir. 2016); Rivas v. Fischer, 780 F.3d 529, 546 (2d 
Cir. 2015). 

                                                 36 
issue,  we  examine  de  novo  whether  Garner’s  defense  was  constitutionally 

prejudiced  by  trial  counsel’s  conduct.    See  Rompilla  v.  Beard,  545  U.S.  374,  390 

(2005).    For the reasons set forth below, we conclude that the district court erred 

in determining that Garner satisfied Strickland’s prejudice prong, and we therefore 

vacate the district court’s grant of habeas relief.   

       A. The Strickland Prejudice Prong 

       To establish Strickland prejudice, Garner must demonstrate “that there is a 

reasonable probability that, but for counsel’s unprofessional errors, the result of 

the  proceeding  would  have  been  different.    A  reasonable  probability  is  a 

probability sufficient to undermine confidence in the outcome.”    Strickland, 466 

U.S. at 694.    That is, Garner must show that he was “deprive[d] . . . of a fair trial, 

a  trial  whose  result  is  reliable.”    Id.  at  687;  see  also  Richter,  562  U.S.  at  111 

(“Strickland  asks  whether  it  is  ‘reasonably  likely’  the  result  would  have  been 

different.”    (quoting  Strickland,  466  U.S.  at  696)). 15     “[T]he  question  is  not 

whether a court can be certain counsel’s performance had no effect on the outcome 




        
       15  The  Supreme  Court  has  noted  that  “the  difference  between  Stricklandʹs 
prejudice standard and a more‐probable‐than‐not standard is slight and matters ‘only in 
the rarest case.’”    Richter, 562 U.S. at 112 (quoting Strickland, 466 U.S. at 697).     


                                               37 
or whether it is possible a reasonable doubt might have been established if counsel 

acted  differently”;  instead,  “[t]he  likelihood  of  a  different  result  must  be 

substantial, not just conceivable.”    Richter, 562 U.S. at 111–12 (emphasis added); 

see also Strickland, 466 U.S. at 693 (“It is not enough for the defendant to show that 

the  errors  had  some  conceivable  effect  on  the  outcome  of  the  proceeding.   

Virtually every act or omission of counsel would meet that test, and not every error 

that conceivably could have influenced the outcome undermines the reliability of 

the result of the proceeding.”    (internal citation omitted)).     

       The prejudice analysis should also “be made objectively, without regard for 

the ‘idiosyncrasies of the particular decisionmaker.’”    Hill v. Lockhart, 474 U.S. 52, 

60 (1985) (quoting Strickland, 466 U.S. at 695).    The prejudice inquiry is therefore 

ineluctably  tied  to  the  strength  of  the  prosecution’s  evidence.    “[A]  verdict  or 

conclusion with ample record support is less likely to have been affected by the 

errors  of  counsel  than  ‘a  verdict  or  conclusion  only  weakly  supported  by  the 

record.’”    Waiters,  857  F.3d  at  480  (quoting  Strickland,  466  U.S.  at  696).    As  a 

result,  “[e]ven  serious  errors  by  counsel  do  not  warrant  granting  habeas  relief 

where the conviction is supported by overwhelming evidence of guilt.”    Lindstadt 

v. Keane, 239 F.3d 191, 204 (2d Cir. 2001). 



                                              38 
       B.   Juror Statements 

       Before applying the Strickland standard to the facts of Garner’s case, we note 

that  to  the  extent  the  district  court  relied  on  a  juror’s  post‐trial  statements  to 

evaluate  Strickland  prejudice,  see,  e.g.,  Garner,  2016  WL  7223335,  at  *11  (“[T]he 

devastating  impact  of  the  prosecution’s  use  of  the  cellphone  records  to  cross‐

examined [sic] Petitioner is borne out by . . . one juror’s statements to the media 

and a private investigator after the trial . . . .”), the district court committed error.   

As the Supreme Court explained in Strickland, “evidence about the actual process 

of decision . . . should not be considered in the prejudice determination,” because 

the  proper  focus  of  the  inquiry  is  the  reliability  of  the  result,  from  an  objective 

viewpoint,  and  not  the  “unusual  propensities”  of  particular  judges  or  jurors.   

Strickland, 466 U.S. at 695; accord Hill, 474 U.S. at 60; see also Miller v. Angliker, 848 

F.2d  1312,  1323  (2d  Cir.  1988)  (describing,  as  “clear  directions,”  the  Supreme 

Court’s  instructions  in  Hill  and  Strickland  that  courts  must  evaluate  prejudice 

claims from the perspective of an objective factfinder); cf. Peterson v. Douma, 751 

F.3d 524, 532 (7th Cir. 2014) (“[T]he Strickland prejudice inquiry is an objective one 

and  cannot  rest  solely  on  the  trial  judge’s  say‐so.”    (citation  and  internal 

quotation  marks  omitted));  Saranchak  v.  Beard,  616  F.3d  292,  309  (3d  Cir.  2010) 



                                               39 
(explaining that it was error for a court to “consider[] the effect the new evidence 

would  have  had  on  th[e]  particular  judge . . . rather  than  considering,  more 

abstractly,  the  effect  the  same  evidence  would  have  had  on  an  unspecified, 

objective factfinder, as required by Strickland”).    We need not dwell here on the 

many reasons why Strickland’s prejudice inquiry does not and should not turn on 

the  selective,  unsworn,  after‐the‐fact  comments  of  trial  jurors. 16     We  simply 

reaffirm  that,  given  “the  clear  directions  in  Hill  and  Strickland[,]  .  .  .  the  likely 

outcome  of  a  trial  should  be  assessed  objectively,  without  regard  for  the 

idiosyncrasies of the particular decisionmaker.”    Miller, 848 F.2d at 1323 (internal 

quotation marks omitted) (quoting Hill, 474 U.S. at 60–61).     




       16  Full explication of this topic is unnecessary because, among other reasons, the 
rationale for discouraging post‐verdict contact with jurors has been recited in the case 
law  on  many  occasions.  See,  e.g.,  Pena‐Rodriguez  v.  Colorado,  137  S.  Ct.  855,  869  (2017) 
(stressing the importance of limiting counsel’s post‐trial contact with jurors “to provide 
jurors some protection when they return to their daily affairs after the verdict has been 
entered”); id. at 865 (emphasizing that restrictions on post‐verdict scrutiny of jurors have 
“substantial merit” because they “give[] stability and finality to verdicts” and “promote[] 
full and vigorous discussion by providing jurors with considerable assurance that after 
being discharged they will not be summoned to recount their deliberations, and they will 
not  otherwise  be  harassed  or  annoyed  by  litigants  seeking  to  challenge  the  verdict”); 
United States v. Ianniello, 866 F.2d 540, 543 (2d Cir. 1989) (“[P]ost‐verdict inquiries may 
lead  to  evil  consequences:  subjecting  juries  to  harassment,  inhibiting  juryroom 
deliberation, burdening courts with meritless applications, increasing temptation for jury 
tampering and creating uncertainty in jury verdicts.”).         

                                                 40 
       C.   Application of the Strickland Prejudice Prong

              1. De Novo Review 

       After reviewing the record de novo, we see no reason to disagree with the 

state  trial  court’s  assessment  that  the  evidence  against  Garner  was 

“overwhelming,” Nov. 21, 2002 Sentencing Tr. at 18; Oct. 12, 2006 Resentencing 

Tr. at 18.    Keith’s eyewitness account of the night in question was first given at 

the scene of the crime to Officer Gover. At that time, Keith fully expected to die 

from the gunshot wounds he had sustained. Officer Gover established that Keith’s 

trial testimony was wholly consistent with that first account in all its key features: 

(1) that Garner had shot him; (2) that Keith had come to North Amityville with 

Garner  to  buy  drugs;  (3)  that  he  met  Garner  through  a  third  individual  named 

Waring about two years ago; (4) that Garner lived in south Freeport, sold cars at a 

Five Towns dealership, was approximately six feet three inches tall and 210 to 220 

pounds, was wearing dark clothing, and had a series of tattoos on his hand, neck, 

and leg, which Keith described in detail; (5) that, as to the shooting, Keith “had 

stepped  out  of  the  passenger  side,  the  front  seat  of  the  passenger  side  of  the 

vehicle, and walked approximately ten to fifteen feet from that door[,]” when he 

“heard a loud sound, felt a pain in the back of his neck and head area, and then he 



                                            41 
hit the floor, and he said he realized he had been shot[,]” id. at 312; and (6) that, 

after Officer Gover had been at the scene for some time, Keith’s phone rang and 

Officer Gover picked up, having an incriminating conversation with Garner.    On 

cross‐examination,  Officer  Gover  was  adamant  that  Keith  was  “very  alert,  very 

attentive,” id. at 326, and “very coherent,” id. at 327.17     

       Keith’s account was substantially corroborated by the testimony of several 

other  witnesses—including  Merkelson,  Detective  Walsh,  and  Detective 

Faughnan—and  critical  physical  evidence.    Merkelson  corroborated  Keith’s 

testimony: (1) that Garner never revealed the identity or address of the supposed 

“drug seller” in North Amityville; (2) that Merkelson distinctively rubber‐banded 

the drug money using beige, red, and blue rubber bands; (3) that Merkelson gave 

Keith $9,700 of rubber‐banded money; (4) that Garner was wearing eyeglasses the 

night in question; (5) that the original plan was for Merkelson, Garner, and Keith 




       17  Detective Walsh, who the trial court found “to be a credible and straightforward 
witness,“  id.  at  269,  similarly  testified  that  Keith  was  forthcoming  and  told  him  in  the 
ambulance, among other information: his name; that Garner shot him for drug money; 
that he had known Garner for almost two years; that Garner lived in south Freeport; and 
that Garner had driven him to the site of the shooting in Garner’s car.    Detective Walsh 
said that at no time did he have “any hesitation” about arresting Garner in connection 
with Keith’s shooting.    Id. at 550. 


                                                 42 
to all go together to buy drugs but Garner unexpectedly changed the plan the night 

in question; and (6) that Garner told Keith to meet him at a second parking lot.     

       Moreover,  as  to  the  second  parking  lot,  Merkelson’s  testimony  was 

completely  consistent  with  Keith’s  testimony  but  wholly  at  odds  with  Garner’s 

account.    While  candidly  admitting  that  he  did  not  see  Garner  in  the  second 

parking lot, but only a solo driver in the car in which Keith rode away, Merkelson 

testified  that  the  unmistakable  plan  was  that  Keith  and  Garner  would  buy  the 

drugs together and then  they would return  to the  parking  lot.    Merkelson  was 

“definite[  ]”  that  Keith  rode  away  with  Garner,  Trial  Tr.  at  369,  because  even 

though Merkelson did not converse with Garner in the second lot, “it was clear . . . 

that  [Keith]  was  going  with  [Garner][,]”  id.  at  397;  “there  was  never  any 

discussion” that Keith would buy the drugs with someone besides Garner, id. at 

398; he did not “see any other way to interpret” the events in question, id. at 397; 

and  Keith  and  Garner  had  been  in  “pretty  much  constant  contact”  with  the 

Nextel’s walkie‐talkie function before Garner arrived at the second parking lot, id. 

at  398.    There  was  thus  “no  question  in  [Merkelson’s]  mind”  that  Garner  was 

supposed to and did accompany Keith to the ill‐fated drug buy, id. at 398.           




                                            43 
       Detectives  Walsh  and  Detective  Faughnan  provided  still  further 

corroboration of Keith’s version of the events.    At the precinct, Detective Walsh 

asked Garner basic pedigree questions, and observed that Garner wore eyeglasses 

and  had  several  tattoos,  which  corroborated  Keith’s  description.    And  after 

executing  a  search  warrant  on  Garner’s  blue‐green  car,  Detectives  Walsh  and 

Faughnan recovered from the glove box (and photographed) a large sum of money 

wrapped in red, blue, and beige rubber bands.    Furthermore, when Garner was 

arrested,  the  detectives  recovered  on  his  person  additional  physical  evidence 

probative of  a  motive  for  robbery: a  black  leather  folding  portfolio  replete  with 

personal  papers  revealing,  as  Detective  Faughnan  testified,  “[a]  lot  of  creditors 

looking for monies” or “[c]ollection type notices.”    Id. at 705. 

       In stark contrast to the prosecution’s case‐in‐chief, Garner presented a thin 

and wholly uncorroborated narrative during his defense case, which was riddled 

with damaging holes.    Garner denied that he ever met Keith in a second parking 

lot, drove to North Amityville, or shot Keith.    Garner instead testified, repeatedly 

and  under  oath:  (1)  that  Keith  gave  him  the  money  for  the  drug  deal  to  hold, 

awaiting Keith’s call; (2) that he was home by 9:45 or 10 p.m.; and (3) that he did 

not leave his house once he got home.    At the habeas hearing before the district 



                                            44 
court, Garner’s trial counsel, who spoke with him the day after the crime, testified that: 

(1) Garner’s trial testimony “was in material aspects the same as the information 

[Garner] had given [him],” App. 134; (2) at trial, he “heard nothing [from Garner] 

that  was materially  different from  what  [Garner]  had  told [him],”  id.  at  135;  (3) 

Garner’s trial testimony “was in conformity with [their] prior discussions,” id. at 

137; and (4) he and Garner “had a very good relationship” and “spoke about the 

facts,” id. at 165.             

        Garner bears the burden of showing prejudice, Waiters, 857 F.3d at 479, and 

so it is noteworthy that he has to this day never identified a single witness who 

can  corroborate  any  aspect  of  his  tale.    Nor  has  he  proved  able  to  identify 

anything  approximating  a  plausible  motive  for  why  Keith  would  falsely  and 

steadfastly  maintain  that  Garner  shot  him,  nor  why  Merkelson  would  assist  in 

propagating this narrative, if untrue.18    See Br. for Pet’r‐Appellee at 39 (“It remains 



          At oral argument before the district court on February 24, 2016, Garner’s current 
        18

counsel  struggled  with  this  problem,  urging,  for  instance,  that  Keith  was  obviously 
capable of deception because, after being shot, he pretended to be dead when the shooter 
re‐approached him: 
        Now  I  know,  Your  Honor,  I  think  we  all  wonder  in  such  a  case  why 
        somebody would make something up.    We know that . . . Mr. Keith was 
        capable  of making things up even when he  first told  the  cop, the officer, 
        Officer Gover that it was [Garner] who did it, because we know it a couple 
        of ways.    One, he said he had been playing dead so he’s conscious enough 
        to—thinking  enough  to  pretend  to  be  dead. . . .  So  Keith  was  certainly 

                                              45 
an unsolved mystery why Keith would falsely accuse Garner.”).    On this front, at 

the habeas hearing before the district court, Garner’s trial counsel testified that he 

and  Garner  “had  a  very  good  relationship[,]”  they  “spoke  about  the  facts”  and 

about “what [they] felt would be the best defense.”    App. 165.    “And based on 

everything else that was there,” Garner’s trial counsel revealingly conceded, they 

jointly determined that claiming that Keith had experienced a vision that Garner 

had shot him “would be a better defense rather than arguing that somebody that 

attended your wedding that was a friend of yours would have a motive to all of a 

sudden lie and so forth.”    Id. at 166.   

       In sum, Garner’s conviction was “supported by overwhelming evidence of 

guilt.”    Lindstadt, 239 F.3d at 204.    Garner therefore bears a heavy burden, to say 

the  least,  in  demonstrating  that  his  attorney’s  allegedly  “serious  errors”  at  trial 

merit the grant of habeas relief.    See id.    As explained below, Garner has failed 

to carry this burden. 

        

        


       capable of fabricating and capable of concealing at that point in time.    Why 
       would he do it, Judge, I can only speculate.     
 
App. 206. 

                                              46 
              2. The Phone Records   

       The  district  court  concluded  that  had  Garner’s  trial  counsel  obtained 

Garner’s  phone  records  before  trial,  there  is  a  reasonable  probability  that  the 

outcome  of  Garner’s  trial  would  have  been  different.    The  district  court 

determined  that  Garner’s  counsel  could  have  used  the  phone  records  for  two 

different  purposes.    First,  Garner’s  counsel  could  have  used  the  phone  records 

defensively by reviewing those records with Garner before trial.    The district court 

insisted that doing so might have led Garner to change his testimony on the stand, 

or  not  to  testify  at  all.    Second,  the  district  court  concluded,  Garner’s  counsel 

could  have  used  the  phone  records  offensively.    Specifically,  the  district  court 

insisted, Garner’s counsel could have: (1) argued to the jury that, based on the 911 

calls that took place after Keith was shot, the shooting occurred not on or before 

10:25 p.m., as the prosecution contended, but rather between 10:31 p.m. and 10:41 

p.m.; then (2) pointed out to the jury that, according to the phone records, Garner 

was on his phone continuously between 10:31 p.m. to 10:41 p.m.; and thus, finally, 

(3) argued to the jury that it is highly unlikely that Garner “was shooting Keith 

while simultaneously making a phone call, or in the midst of making a series of 

phone calls.”    Garner, 2016 WL 7223335, at *13.    We do not believe, however, that 



                                             47 
it is “substantial[ly]” likely that Garner’s trial would have resulted in a different 

verdict even if Garner’s counsel had reviewed the records with his client before 

trial and used them in the manner that the district court described.    See Richter, 

562 U.S. at 112.       

                   a. Defensive Use of the Phone Records 

       With  regards  to  the  possible  “defensive”  use  of  the  phone  records,  the 

district court posited that had Garner’s counsel reviewed the phone records with 

Garner  before  trial,  one  of  two  possibilities  was  likely.    One  possibility  is  that 

Garner  might  have  “remember[ed]  more  precisely  his  whereabouts  at  different 

times that night and where he might have been” at 10:28 p.m. and 10:31 p.m., and 

thus would have presented a revised narrative on the stand to avoid incorrectly 

stating that he was home at the time.    Garner, 2016 WL 7223335, at *12 n. 25.    The 

other possibility, the district court insisted, is that Garner might not have testified 

at all, “leaving the jury to decide the case based almost exclusively on Keith’s and 

Merkelson’s  testimony.”    Id.  at  *12.    Neither  possibility,  we  conclude,  would 

have produced a substantial likelihood of a different verdict. 

       First, if upon review of the records, Garner did not take the stand, there is 

no reasonable likelihood that he would not have been convicted given the strength 



                                              48 
of the prosecution evidence detailed earlier in this opinion. See Richter, 562 U.S. at 

111. 

        Second,  even  if  Garner  had  decided  to  take  the  stand  after  reviewing  the 

phone records, it is far from clear that Garner would have revised his testimony.   

To be sure, seven‐and‐a‐half years after trial, Garner insisted in a 2010 affidavit 

that 

        [i]f [he] had reviewed the phone records before testifying, it would 
        have come back to [him] that when [he] came home and found [his] 
        wife and children still out [he] went out again, called home at 10:28 
        and 10:31 p.m., tried to call Mr. Keith later, and then came home and 
        tried to call Mr. Keith again. 
 
Affirmation in Answer, Garner v. Lee, No. 2:11‐cv‐00007‐PKC (E.D.N.Y. Mar. 10, 

2011),  ECF  No.  9‐2  at  38  (“2010  Affidavit”).    But  Garner  uniformly  and 

persistently testified on direct, cross, and redirect examination at trial, under oath 

and both before and after seeing the phone records, that he came home between 9:45 

p.m.  and  10  p.m.  the  night  of  the  shooting  and  never  left  his  house  thereafter.   

Garner’s trial counsel further testified at the habeas proceeding that Garner’s trial 

testimony “was in material aspects the same as the information [Garner] had given 

[him],”  App.  at  134,  and  that  Garner’s  trial  testimony  “was  in  conformity  with 

[their] prior discussions,” App. at 137.    Furthermore, Garner was arrested the day 



                                             49 
after the events in question and Garner’s trial counsel was in communication with 

him within hours of the arrest.19      In other words, Garner’s testimony at trial was 

his story from the beginning, and in the immediate aftermath of the events.    Given that 

“[s]olemn declarations in open court carry a strong presumption of verity,” and 

that  “[t]he  subsequent  presentation  of  conclusory  allegations  unsupported  by 

specifics is” often “subject to summary dismissal,” Blackledge v. Allison, 431 U.S. 63, 

74 (1977), we are far from convinced that, even if Garner had reviewed the phone 

records before trial and decided to testify regardless, his testimony would have 

changed.   

       But even assuming arguendo that, after reviewing the phone records, Garner 

would have taken the stand and revised his narrative in accordance with his 2010 

Affidavit,20  even his updated narrative is irreconcilable with the trial evidence for 

(at least) three reasons.    First, Garner’s revised narrative remains impeached by 

Officer Gover’s testimony at trial.    According to Garner’s 2010 Affidavit, Garner 

arrived home after meeting with Keith, noticed that his wife and kids were out, 


          Garner had a preexisting relationship with his counsel, who had previously 
       19

represented him successfully at a 1997 double murder trial.   
      20  We will also assume, arguendo, that nothing in this hypothetical review of the 

phone  records  before  trial  would  have  led  Garner  to  give  false  testimony,  because 
“[w]hatever the scope of a constitutional right to testify, it is elementary that such a right 
does not extend to testifying falsely.”    Nix v. Whiteside, 475 U.S. 157, 173 (1986). 


                                             50 
left his house, called home at 10:28 and 10:31 p.m., called Keith from outside his 

home, “and then came home and tried to call . . . Keith again.”    2010 Affidavit at 

38.    Garner also made clear during trial that it was during his final call to Keith 

that evening that an unknown individual (i.e., Officer Gover) answered the phone.   

See Trial Tr. 795 (noting that after speaking with Officer Gover, Garner hung up 

and “d[id]n’t try to call back”).    Thus, according to Garner’s revised narrative, he 

was at home when he placed this final call to Keith the night of the shooting.    That 

claim, however, remains contradicted by Officer Gover’s sworn testimony on both 

direct and cross‐examination that when he answered Garner’s call to Keith at the 

crime scene and spoke to Garner, Garner told Officer Gover that he was “on the 

parkway.”    Trial  Tr.  317  (emphasis  added),  331  (emphasis  added).    This 

testimony  was  strongly  corroborated  by  Officer  Gover’s  ensuing  action:  he 

testified that he then told a police dispatcher to alert officers within the county and 

in adjacent counties that Garner, an attempted murder suspect, was on the parkway.   

Detective Faughnan independently corroborated that Officer Gover put out such 

a notification.    Garner has yet to provide any sort of explanation—either in his 

2010 Affidavit or at his habeas evidentiary hearing—for the glaring contradiction 

between  his  insistence  that  he  made  his  final  call  to  Keith  from  his  home,  and 



                                            51 
Officer  Gover’s  sworn  trial  testimony,  corroborated  by  his  own  dispatch,  that 

Garner said during this call that he was on the parkway. 

      Second,  nothing  in  Garner’s  revised  narrative  accounts  for  a  crippling 

discrepancy between (1) Garner’s insistence that he merely served as a custodian 

for  the  drug  deal  funds—and  guarded  the  funds  for  “safekeeping”  while  Keith 

tested  the  drugs,  2010  Affidavit  at  26—and  (2)  the  fact  that  when  Garner  was 

arrested, the police recovered only $7,440 of the $9,700 drug money.    Merkelson 

repeatedly  testified  that  he  gave  Keith  $9,700  of  rubber‐banded  money.    He 

testified  that  he  “vividly”  remembered  rubber‐banding  the  funds.    Id.  at  357.   

Keith  put  the  money  in  Garner’s  car’s  glove  box  and  echoed  Merkelson’s 

testimony  about  the  amounts,  confirming  that  there  was  $8,000  for  ecstasy  for 

Merkelson, and $1,700 for cocaine for himself.    When asked about this amount on 

cross‐examination, Keith stressed that there was no uncertainty about the $9,700 

figure.    In fact, Keith testified that if he was told that only $6,300 was in the glove 

box (as opposed to $9,700), that “would make [him] think that somebody removed 

some of the money.”    Id. at 525.    Yet, when Garner was arrested 18 to 19 hours 

after Keith’s shooting, only $6,300 of rubber‐banded funds were recovered from 

the glove box with an additional $1,140 found on his person.     



                                           52 
       Garner  could  not—and  still  cannot—account  for  the  missing  $2,260.    He 

claimed  at  trial,  without  any  record  support  and  in  opposition  to  Keith’s  and 

Merkelson’s testimony, that included in the stack of money was about $900 that 

Keith had given Garner to pay off an $800 debt.    Garner has not “updated” this 

figure in his 2010 Affidavit.    Yet even crediting Garner’s unsupported assertion 

that  $800  or  $900  of  the  $9,700  was  for  him  to  keep,  he  still  cannot  explain  the 

remaining  missing  $1,360  or  $1,460.    Thus,  to  subscribe  to  Garner’s  revised 

narrative, jurors would have had to believe that Garner’s sole task was to guard 

the funds for safekeeping even though he cannot explain—even 16 years later—

how within roughly 20 hours of receiving the funds, between $1,360 and $2,260 

went missing.    The prosecution seized on this unexplained discrepancy, making 

the missing funds the very first argument of its summation: 

       [W]hy is it $1,140 in this hand and $6,300 in this hand?    Why doesn’t 
       that add up to what the evidence shows was ninety‐seven hundred 
       dollars that was brought to North Amityville that night?    Because I 
       submit to you, ladies and gentlemen, that within the eighteen hours 
       before this defendant was arrested he started spending this money. 

Id. at 871–72.21    Simply put, Garner’s revised narrative cannot surmount his acute 

problem with the physical evidence: the funds do not add up.       



          Dealt this difficult hand, Garner’s counsel tried his best (1) to get Keith to depart 
       21

from  the  $9,700  figure  during  cross‐examination  (he  failed);  and,  alternatively,  (2)  to 

                                               53 
       Finally,  nothing  in  Garner’s  revised  narrative  provides  any  additional 

information  about  the  supposed  alternative  perpetrator:  the  mysterious  and 

elusive  “Red,”  about  whom  the  prosecution  hammered  Garner  during  cross‐

examination and in summation.    Among other trial testimony, Garner admitted 

that he knew of no other names that “Red” used, had never set up a drug deal with 

Red before, and did not have his phone number stored.    On cross‐examination, 

Garner agreed with the prosecution’s summary of his testimony: he “put Dread in 

touch  with  Red,”  it  was  “Dread  meet  Red  to  make  a  drug  deal.”    Id.  at  807.   

Unsurprisingly, the prosecution devoted considerable portions of its summation 

to attacking Garner’s testimony about “Red”:   

       [I]f you were charged with attempted murder in the second degree 
       and arrested within eighteen hours of the incident, just eighteen hours 
       later, . . . . wouldn’t you [] make it your business to know who Red 
       was?    Wouldn’t you try to find that business card that had his name 
       on  it,  and  telephone  number,  to  find  out  who  this  Red  was  who 
       supposedly did this killing or attempted killing?    Wouldn’t you try 
       to find that out? 
        
       I  submit  to  you,  ladies  and  gentlemen,  that  didn’t  happen  because 
       Red doesn’t exist.    There is no Red, ladies and gentlemen. 



downplay its significance by conceding that while the “exact amount” of the funds was 
“questionable,” ultimately “[w]hether it’s ninety‐seven, ninety‐six, ninety‐eight hundred, 
doesn’t matter . . . . it’s not so much the dollar amount.”    Trial Tr. 289–90 (emphasis added).     
          


                                                54 
Id. at 872–73.    Even though Garner claimed that “Red” came to the car dealership 

on weekends, he has never—including at trial in 2002, in his 2010 Affidavit, or at 

the 2016 habeas hearing before the district court where he declined to testify—put 

forward a single witness (such as a co‐worker) to testify that “Red” even exists.   

       In  sum,  Garner’s  revised  narrative  presents  no  likelihood,  much  less  a 

substantial one, of a different result.    Indeed, we cannot even say with confidence 

what Garner might have testified to, if he had taken the stand to present this story.   

Cf., e.g., Hemstreet v. Greiner, 491 F.3d 84, 91 (2d Cir. 2007) (“Since [the potentially 

exculpatory  witness]  offered  different  versions  of  the  salient  events  at  different 

times,  no one  .  .  .  can  say  with  any  confidence  what  her  testimony would  have 

been [had she testified].”).    Garner’s revised narrative is sufficiently full of holes 

that, as the district court concluded, if Garner had reviewed his cell phone records 

before  trial,  “it  is  more  likely  that  [Garner]  would  not  have  pursued  an  alibi 

defense and would not have testified.”    Garner, 2016 WL 7223335, at *12.    Given 

Keith’s and Merkelson’s testimony, the district court also concluded that, “[w]ere 

this the only likely scenario,” there would not be a “reasonable probability that the 

outcome of  the  trial  would  have  been  different.”    Id.  (internal  quotation  marks 

omitted).    We agree. We therefore next turn to the district court’s insistence that 



                                            55 
Garner’s  counsel  could  have  also  used  the  phone  records  affirmatively  to  create 

reasonable doubt about Garner’s guilt. 

                 b. Affirmative Use of the Phone Records 

       The  prosecution’s  theory  at  trial  was  that  Garner  drove  Keith  to  North 

Amityville between 10:00 p.m. and 10:25 p.m., shot Keith at approximately 10:25 

p.m., and then made a flurry of phone calls starting at 10:28 p.m.    And, as noted 

above,  Garner’s  phone  records  indeed  establish  that  his  phone  was  in  use 

continuously between 10:28 p.m. and 10:41 p.m.    The prosecution also played a 

911  call  for  the  jury  that  the  prosecution  claimed  took  place  at  “approximately 

10:40 p.m.”    Trial Tr. 883; see also id. at 886 (referencing “[t]he good Samaritan on 

the  street  who  called  911  at  10:40”).    The  prosecution  thus  told  the  jury  that 

Garner’s  phone  records  corroborated  its  proposed  time  frame,  and  expressly 

urged the jury to “[t]ake [the phone] records” into the jury room and examine them 

for themselves.    Id. at 875. 

       The  district  court  concluded  that,  had  Garner’s  trial  counsel  obtained 

Garner’s phone records before trial, he could have argued to the jury that Keith 

was shot not at 10:25 p.m., as the prosecution insisted, but rather “between 10:31 

p.m. and 10:41 p.m.,” a period during which Garner’s phone was in use.    Garner, 



                                            56 
2016  WL  7223335,  at  *13.    Specifically,  the  district  court  insisted  that  Garner’s 

counsel could have made the following argument to the jury: (1) two 911 calls were 

made following Keith’s shooting, with one having occurred before the other; (2) 

the  first  911  call,  which  the  prosecution  played  for  the  jury,  occurred  at 

approximately 10:41 p.m.;22  (3) the second 911 call—which the prosecution did not 

play  for  the  jury—must  have  therefore  occurred  no  earlier  than  approximately 

10:41 p.m.; (4) on the second 911 recording, the caller insisted that the shooting 

had occurred “five to ten” minutes prior to the call; thus, (5) given that the second 

911 call occurred no earlier than approximately 10:41 p.m., even if the shooting 

had happened a full ten minutes prior, “the shooting could not have occurred any 

earlier than 10:31 p.m.,” when Garner was apparently on the phone.    Garner, 2016 

WL  7223325  at  *13  n.  27.    The  district  court  thus  concluded  that,  by  obtaining 

Garner’s  phone  records  in  advance  and  making  such  an  argument,  Garner’s 

counsel could have created reasonable doubt of Garner’s guilt.  




       22  The district court insisted that “[a]lthough the exact times of the 911 calls are not 
in the record,” it could discern the “approximate” time of the first 911 call based on the 
evidence  submitted  at  trial.    Garner,  2016  WL  7223325  at  *13  n.  27.    Given  that  the 
prosecution itself argued to the jury that the first 911 call occurred at “approximately” 
10:40 p.m., Trial Tr. 883, we do not believe that the district court’s factual finding is clearly 
erroneous.    See Waiters, 857 F.3d at 477.   


                                                57 
       We are not persuaded.    First, the district court’s argument hinges not on 

the phone records per se, but rather on the content of the second 911 call, which the 

prosecution did not play for the jury.23    The prosecution did not dispute at trial 

that Garner’s phone records established that Garner was on the phone constantly 

between 10:28 p.m. and 10:41 p.m.    Nor is this surprising, given that the timing 

of these calls was potentially helpful to Garner only if the crime took place within 

that period and not at about 10:25 p.m., as the prosecution asserted.    The district 

court concluded, in granting habeas relief, that the second 911 call undercut the 

prosecution’s theory that the shooting occurred at approximately 10:25 p.m.    See, 

e.g.,  Garner,  2016  WL  72223335,  at  *13  n.30  (“It  is  clear  from  the  record  that 

Petitioner’s counsel never analyzed the 911 calls to determine the likely time frame 

for the shooting.”).    But we perceive no substantial probability that the result here 

would  have  been  different,  even  assuming  that  Garner’s  counsel  had  used  the 

second 911 call just as the district court contends it should have been employed.         

       Simply put, and contrary to Garner’s contention on appeal, the second 911 

call certainly does not conclusively “establish[] that the shooting occurred between 



          To be clear, neither party placed either records of the 911 calls or transcripts of 
       23

their contents into the record on appeal. We therefore assume, arguendo, that the district 
court opinion accurately reflects the contents of the second 911 recording. 


                                             58 
10:31 p.m. and 10:41 p.m.,” Br. for Pet’r‐Appellee at 9, rather than 10:25 p.m., as 

the  prosecution  contended. 24     Garner’s  argument  hinges  entirely  on  the  911 

caller’s off‐the‐cuff estimate that the shooting occurred about “five to ten” minutes 

prior  to  her  call,  which  the  district  court  itself  estimated  as  occurring  at 

“approximate[ly]”  10:41  p.m.    Garner,  2016  WL  7223325  at  *13  n.  27.    Even  a 

skilled trial attorney would have had difficulty using these rough approximations 

of time to create a reasonable doubt in the mind of a juror, especially because the 

argument collapses completely if the approximations are off by as little as a few 

minutes.    Against the evidence of the second 911 call, we must weigh the fact that, 

among other things: (1) Keith stated repeatedly—both to the officers at the scene 

shortly  after  the  shooting  and  under  oath  at  trial—that  Garner  shot  him;  (2) 

Merkelson corroborated Keith’s testimony that the plan was for Garner to meet 




       24  Inexplicably, Lee seemed to concede at oral argument before our Court that the 
911 evidence establishes that the shooting occurred between 10:31 p.m. and 10:41 p.m.   
But counsel’s statement to this effect cannot be taken at face value.    Lee also insisted—
confusingly—that he was basing his assessment solely on the evidence presented at trial, 
even though the second 911 call—which the district court found critical for establishing 
the relevant time frame—was never played for the jury.    Lee also erroneously stated that 
“the prosecution argued that the shooting occurred sometime after . . . 10:28” p.m., Oral 
Arg.  at  50:47–57,  even  though  the  prosecution  actually  argued  to  the  jury  that  the 
shooting occurred no later than 10:25 p.m., see Trial Tr. 874, 876.    Suffice it to say that we 
have found the record to be a surer guide to the trial evidence than these representations 
at oral argument.   

                                              59 
Keith in the second parking lot and drive him to North Amityville; (3) Garner was 

found  the  day  after  the  shooting  with  Merkelson’s  distinctively  wrapped  drug 

money  bundle  in  his  possession,  and  with  more  than  $2,200  missing  from  that 

bundle; (4) Garner had a clear motive to rob Keith that evening, and Keith lacked 

any  sort  of  apparent  motive  to  accuse  Garner  falsely  of  shooting  him;  and  (5) 

Garner,  to  this  day,  has  yet  to  provide  any  sort  of  concrete  and  convincing 

evidence of an alibi outside of a single conclusory sentence in his 2010 Affidavit.   

Accordingly, given the overwhelming evidence of Garner’s guilt, and the fact that 

he  bears  the  prejudice  burden,  we  do  not  believe  that  “[t]he  likelihood  .  .  .  [is] 

substantial, [rather than] just conceivable,” that the second 911 call, even if used 

affirmatively  by  Garner’s  counsel,  would  have  created  reasonable  doubt  about 

Garner’s guilt in the mind of the jury.    See Richter, 562 U.S. at 111–12 (emphasis 

added).25 



       25  Before both the state court and the district court, Garner argued that his trial 
counsel  could  have  also  used  the  first  911  call  to  establish  that  the  shooting  occurred 
sometime between 10:31 p.m. and 10:41 p.m.    Although a transcript of this call—which 
the prosecution told the jury took place at 10:40 p.m.—is not in the record, Garner insists 
that the individual on this call informed the 911 dispatcher that he had “just walked out” 
after hearing a loud noise, implying that the shooting could not have occurred more than 
a couple of minutes prior to the call.    Affirmation in Answer, Garner v. Lee, No. 2:11‐cv‐
00007‐PKC (E.D.N.Y. Mar. 10, 2011), ECF No. 10‐2 at 38.    But even assuming arguendo 
that Garner has accurately characterized the contents of this call, we do not believe that 
such an offhanded remark by a 911 caller (i.e., “just walked out”) is sufficient to outweigh 

                                                 60 
                                                  *    *    * 

       To  reiterate,  to  establish  prejudice  Garner  must  show  “that  there  is  a 

reasonable probability that, but for counsel’s unprofessional errors, the result of 

the  proceeding  would  have  been  different.”    Strickland,  466  U.S.  at  694.    The 

likelihood  of  a  different  result  must  be  “substantial.”    Richter,  562  U.S.  at  112.   

Fatal to Garner’s claim, there is simply no basis here for concluding that he has 

established anything close to a substantial likelihood of a different result, even if his 

attorney had obtained the phone records in question prior to trial.    The district 

court erred in concluding otherwise. 

       With  respect  to  Garner’s  (1)  six  other  grounds  for  relief  based  on  trial 

counsel’s  alleged  ineffective  assistance,  and  (2)  due  process  and  fair  trial 

argument, we do not address them here because the district court did not consider 

them below.    Cf. DiSimone v. Phillips, 461 F.3d 181, 198 (2d Cir. 2006) (remanding 

habeas case for consideration of a question that had “not to date been the focus of 

attention in the courts that . . . reviewed [the petitioner’s] case”).    We therefore 


the  overwhelming  evidence  of  Garner’s  guilt.    That  is  especially  so  given  that  the 
prosecution played this 911 call for the jury, told the jury that the call occurred at 10:40 p.m., and 
nonetheless still maintained to the jury (ostensibly successfully) that Garner shot Keith at 
approximately  10:25  p.m.    See  also  App.  at  227  (“[The  first  911  caller]  doesn’t  say  this 
immediately happened before me. . . .    He doesn’t say for how long or from where he 
comes upon the body [and] he calls the police.”).     


                                                  61 
remand so that the district court may consider the remaining aspects of Garner’s 

claims in the first instance, consistent with the analysis herein. 

                                  CONCLUSION

      For the foregoing reasons, we VACATE the district court’s grant of Garner’s 

petition for a writ of habeas corpus and REMAND the case for further proceedings 

consistent with this opinion. 




                                          62